COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-15-00047-CR
Style:                             Kelvin Morris Jones Jr.
                                   v. The State of Texas
Date motion filed*:                May 4, 2015
Type of motion:                    Appellant’s Motion for Extension of Time to File Appellant’s Brief
Party filing motion:               Appellant
Document to be filed:              Appellant’s brief

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                March 11, 2015
         Number of previous extensions granted:                     1       Current Due date: April 11, 2015
         Date Requested:                                   July 6, 2015

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: July 6, 2015
                             The Court will not grant additional motions to extend time absent extraordinary
                              circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________




Judge’s signature: /s/ Terry Jennings
                                                               for the Court

Panel consists of       ____________________________________________

Date: May 12, 2015